

	

		II

		Calendar No. 317

		109th CONGRESS

		1st Session

		S. 881

		[Report No. 109–200]

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Ms. Cantwell (for

			 herself, Mr. Dorgan,

			 Mrs. Murray, and

			 Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		

			December 8, 2005

			Reported under authority of the order of the Senate of

			 November 18, 2005, by Mr. McCain, without

			 amendment

		

		A BILL

		To provide for equitable compensation to the Spokane

		  Tribe of Indians of the Spokane Reservation for the use of tribal land for the

		  production of hydropower by the Grand Coulee Dam, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the Spokane

			 Tribe of Indians of the Spokane Reservation Grand Coulee Dam Equitable

			 Compensation Settlement Act.

		2.FindingsCongress finds that—

			(1)from 1927 to

			 1931, at the direction of Congress, the Corps of Engineers investigated the

			 Columbia River and its tributaries to determine sites at which power could be

			 produced at low cost;

			(2)under section

			 10(e) of the Federal Power Act (16 U.S.C. 803(e)), when licenses are issued

			 involving tribal land within an Indian reservation, a reasonable annual charge

			 shall be fixed for the use of the land, subject to the approval of the Indian

			 tribe having jurisdiction over the land;

			(3)in August 1933,

			 the Columbia Basin Commission, an agency of the State of Washington, received a

			 preliminary permit from the Federal Power Commission for water power

			 development at the Grand Coulee site;

			(4)had the Columbia

			 Basin Commission or a private entity developed the site, the Spokane Tribe

			 would have been entitled to a reasonable annual charge for the use of its

			 land;

			(5)in the mid-1930s,

			 the Federal Government, which is not subject to licensing under the Federal

			 Power Act (16 U.S.C. 792 et seq.)—

				(A)federalized the

			 Grand Coulee Dam project; and

				(B)began

			 construction of the Grand Coulee Dam;

				(6)when the Grand

			 Coulee Dam project was federalized, the Federal Government recognized

			 that—

				(A)development of

			 the project affected the interests of the Spokane Tribe and the Confederated

			 Tribes of the Colville Reservation; and

				(B)it would be

			 appropriate for the Spokane and Colville Tribes to receive a share of revenue

			 from the disposition of power produced at Grand Coulee Dam;

				(7)in the Act of

			 June 29, 1940 (16 U.S.C. 835d et seq.), Congress—

				(A)granted to the

			 United States—

					(i)in

			 aid of the construction, operation, and maintenance of the Columbia Basin

			 Project, all the right, title, and interest of the Spokane Tribe and Colville

			 Tribes in and to the tribal and allotted land within the Spokane and Colville

			 Reservations, as designated by the Secretary of the Interior from time to time;

			 and

					(ii)other interests

			 in such land as required and as designated by the Secretary for certain

			 construction activities undertaken in connection with the project; and

					(B)provided that

			 compensation for the land and other interests was to be determined by the

			 Secretary in such amounts as the Secretary determined to be just and

			 equitable;

				(8)pursuant to that

			 Act, the Secretary paid—

				(A)to the Spokane

			 Tribe, $4,700; and

				(B)to the

			 Confederated Tribes of the Colville Reservation, $63,000;

				(9)in 1994,

			 following litigation under the Act of August 13, 1946 (commonly known as the

			 Indian Claims Commission Act (60 Stat. 1049, chapter 959; former

			 25 U.S.C. 70 et seq.)), Congress ratified the Colville Settlement Agreement,

			 which required—

				(A)for past use of

			 the Colville Tribes’ land, a payment of $53,000,000; and

				(B)for continued use

			 of the Colville Tribes’ land, annual payments of $15,250,000, adjusted annually

			 based on revenues from the sale of electric power from the Grand Coulee Dam

			 project and transmission of that power by the Bonneville Power

			 Administration;

				(10)the Spokane

			 Tribe, having suffered harm similar to that suffered by the Colville Tribes,

			 did not file a claim within the Indian Claims Commission Act’s 5-year statute

			 of limitations;

			(11)neither the

			 Colville Tribes nor the Spokane Tribe filed claims for compensation for use of

			 their land with the Commission before August 13, 1951, but both Tribes filed

			 unrelated land claims prior to August 13, 1951;

			(12)in 1976, over

			 objections by the United States, the Colville Tribes were successful in

			 amending their 1951 Claims Commission land claims to add their Grand Coulee

			 claim;

			(13)the Spokane

			 Tribe had no such claim to amend, having settled its Claims Commission land

			 claims with the United States in 1967;

			(14)the Spokane

			 Tribe has suffered significant harm from the construction and operation of

			 Grand Coulee Dam;

			(15)Spokane tribal

			 acreage taken by the United States for the construction of Grand Coulee Dam

			 equaled approximately 39 percent of Colville tribal acreage taken for

			 construction of the dam;

			(16)the payments and

			 land transfers made pursuant to this Act constitute fair and equitable

			 compensation for the past and continued use of Spokane tribal land for the

			 production of hydropower at Grand Coulee Dam; and

			(17)by vote of the

			 Spokane tribal membership, the Spokane Tribe has resolved that the payments and

			 land transfers made pursuant to this Act constitute fair and equitable

			 compensation for the past and continued use of Spokane Tribal land for the

			 production of hydropower at Grand Coulee Dam.

			3.PurposeThe purpose of this Act is to provide fair

			 and equitable compensation to the Spokane Tribe for the use of its land for the

			 generation of hydropower by the Grand Coulee Dam.

		4.DefinitionsIn this Act:

			(1)AdministratorThe

			 term Administrator means the Administrator of the Bonneville Power

			 Administration or the head of any successor agency, corporation, or entity that

			 markets power produced at Grand Coulee Dam.

			(2)Colville

			 settlement agreementThe term Colville Settlement

			 Agreement means the Settlement Agreement entered into between the United

			 States and the Colville Tribes, signed by the United States on April 21, 1994,

			 and by the Colville Tribes on April 16, 1994, to settle the claims of the

			 Colville Tribes in Docket 181–D of the Indian Claims Commission, which docket

			 was transferred to the United States Court of Federal Claims.

			(3)Colville

			 tribesThe term Colville Tribes means the

			 Confederated Tribes of the Colville Reservation.

			(4)Computed annual

			 paymentThe term Computed Annual Payment means the

			 payment calculated under paragraph 2.b. of the Colville Settlement Agreement,

			 without regard to any increase or decrease in the payment under section 2.d. of

			 the agreement.

			(5)Confederated

			 tribes actThe term Confederated Tribes Act means

			 the Confederated Tribes of the Colville Reservation Grand Coulee Dam Settlement

			 Act (108 Stat. 4577).

			(6)FundThe

			 term Fund means the Spokane Tribe of Indians Settlement Fund

			 established by section 5.

			(7)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(8)Spokane

			 business councilThe term Spokane Business Council

			 means the governing body of the Spokane Tribe under the constitution of the

			 Spokane Tribe.

			(9)Spokane

			 tribeThe term Spokane Tribe means the Spokane Tribe

			 of Indians of the Spokane Reservation, Washington.

			5.Settlement

			 Fund

			(a)Establishment

			 of FundThere is established in the Treasury of the United States

			 an interest-bearing trust fund to be known as the Spokane Tribe of

			 Indians Settlement Fund, consisting of—

				(1)amounts deposited

			 in the Fund under subsection (b); and

				(2)any interest

			 earned on investment of amounts in the Fund.

				(b)DepositsFrom

			 amounts made available under section 11—

				(1)for fiscal year

			 2006, the Secretary shall deposit in the Fund $17,800,000; and

				(2)for each of the 4

			 fiscal years thereafter, the Secretary shall deposit in the Fund

			 $12,800,000.

				(c)Maintenance and

			 Investment of FundThe Fund shall be maintained and invested by

			 the Secretary in accordance with the Act of June 24, 1938 (25 U.S.C.

			 162a).

			(d)Payment of

			 Funds to Spokane Business Council

				(1)RequestAt

			 any time after funds are deposited in the Fund, the Spokane Business Council

			 may submit to the Secretary written notice of the adoption by the Spokane

			 Business Council of a resolution requesting that the Secretary pay all or a

			 portion of the amounts in the Fund to the Spokane Business Council.

				(2)PaymentNot

			 later than 60 days after receipt of a notice under paragraph (1), the Secretary

			 shall pay the amount requested to the Spokane Business Council.

				(e)Use of

			 Funds

				(1)Cultural

			 resource repository and interpretive center

					(A)In

			 generalOf the initial deposit under subsection (b)(1),

			 $5,000,000 shall be used by the Spokane Business Council for the planning,

			 design, construction, equipping, and continuing operation and maintenance of a

			 Cultural Resource Repository and Interpretive Center to—

						(i)house, preserve,

			 and protect the burial remains, funerary objects, and other cultural resources

			 affected by the operation of the Grand Coulee Dam; and

						(ii)provide an

			 interpretive and educational facility regarding the culture and history of the

			 Spokane Tribe.

						(B)EffectThe

			 funding under subparagraph (A) does not alter or affect any authority,

			 obligation, or responsibility of the United States under—

						(i)the

			 Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et

			 seq.);

						(ii)the

			 Archaeological Resources Protection Act (16 U.S.C. 470aa et seq.);

						(iii)the National

			 Historic Preservation Act (16 U.S.C. 470 et seq.); or

						(iv)the

			 National Environmental Policy Act of

			 1969 (42 U.S.C. 4321 et seq.).

						(2)Other

			 usesOf all other amounts deposited in the Fund (including

			 interest generated on those amounts)—

					(A)25 percent shall

			 be—

						(i)reserved by the

			 Spokane Business Council; and

						(ii)used for

			 discretionary purposes of general benefit to all members of the Spokane Tribe;

			 and

						(B)75 percent shall

			 be used by the Spokane Business Council to carry out—

						(i)resource

			 development programs;

						(ii)credit

			 programs;

						(iii)scholarship

			 programs; or

						(iv)reserve,

			 investment, and economic development programs.

						6.Payments by the

			 Administrator

			(a)Initial

			 PaymentOn March 1, 2007, the Administrator shall pay the Spokane

			 Tribe—

				(1)the amount that

			 is equal to 29 percent of the Computed Annual Payment, for fiscal year 2005,

			 adjusted to reflect the change in the Consumer Price Index for all urban

			 consumers published by the Department of Labor, from the date on which the

			 payment for fiscal year 2005 was made to the Colville Tribes to the date on

			 which payment is made to the Spokane Tribe under this subparagraph; and

				(2)the amount that

			 is equal to 29 percent of the Computed Annual Payment for fiscal year

			 2006.

				(b)Subsequent

			 PaymentsOn or before March 1, 2008, and March 1 of each year

			 thereafter, the Administrator shall pay the Spokane Tribe the amount that is

			 equal to 29 percent of the Computed Annual Payment for the previous fiscal

			 year.

			(c)Payment

			 RecoveryPursuant to the payment schedule in subsection (b), the

			 Administrator shall make commensurate cost reductions in expenditures on an

			 annual basis to recover each payment to the Tribe. The Administrator shall

			 include this specific cost reduction plan in the annual budget submitted to

			 Congress.

			7.Treatment after

			 funds are paid

			(a)Use of

			 PaymentsPayments made to the Spokane Business Council or Spokane

			 Tribe under section 5 or 6 may be used or invested by the Business Council in

			 the same manner and for the same purposes as other Spokane Tribe governmental

			 funds.

			(b)No Trust

			 Responsibility of the SecretaryNeither the Secretary nor the

			 Administrator shall have any trust responsibility for the investment,

			 supervision, administration, or expenditure of any funds after the date on

			 which the funds are paid to the Spokane Business Council or Spokane Tribe under

			 section 5 or 6.

			(c)Treatment of

			 Funds for Certain PurposesThe payments of all funds to the

			 Spokane Business Council and Spokane Tribe under sections 5 and 6, and the

			 interest and income generated by the funds, shall be treated in the same manner

			 as payments under section 6 of the Saginaw Chippewa Indian Tribe of Michigan

			 Distribution of Judgment Funds Act (100 Stat. 677).

			(d)Tribal

			 AuditAfter the date on which funds are paid to the Spokane

			 Business Council or Spokane Tribe under section 5 or 6, the funds shall—

				(1)constitute

			 Spokane Tribe governmental funds; and

				(2)be subject to an

			 annual tribal government audit.

				8.Repayment

			 credit

			(a)In

			 GeneralThe Administrator shall deduct from the interest payable

			 to the Secretary of the Treasury from net proceeds (as defined in section 13 of

			 the Federal Columbia River Transmission System Act (16 U.S.C. 838k))—

				(1)in fiscal year

			 2007, $2,600,000; and

				(2)in each

			 subsequent fiscal year in which the Administrator makes a payment under section

			 6, $1,300,000.

				(b)Crediting

				(1)In

			 generalExcept as provided in paragraphs (2) and (3), each

			 deduction made under this section shall be—

					(A)a credit to the

			 interest payments otherwise payable by the Administrator to the Secretary of

			 the Treasury during the fiscal year in which the deduction is made; and

					(B)allocated pro

			 rata to all interest payments on debt associated with the generation function

			 of the Federal Columbia River Power System that are due during the fiscal

			 year.

					(2)Deduction

			 greater than amount of interestIf, in any fiscal year, the

			 deduction is greater than the amount of interest due on debt associated with

			 the generation function for the fiscal year, the amount of the deduction that

			 exceeds the interest due on debt associated with the generation function shall

			 be allocated pro rata to all other interest payments due during the fiscal

			 year.

				(3)CreditTo

			 the extent that a deduction exceeds the total amount of interest described in

			 paragraphs (1) and (2), the deduction shall be applied as a credit against any

			 other payments that the Administrator makes to the Secretary of the

			 Treasury.

				9.Transfer of

			 administrative jurisdiction and restoration of ownership of land

			(a)Transfer of

			 JurisdictionThe Secretary shall transfer administrative

			 jurisdiction from the Bureau of Reclamation to the Bureau of Indian Affairs

			 over—

				(1)all land acquired

			 by the United States under the Act of June 29, 1940 (16 U.S.C. 835d), that is

			 located within the exterior boundaries of the Spokane Indian Reservation

			 established pursuant to the Executive Order of January 18, 1881; and

				(2)all land on the

			 south bank of the Spokane River that—

					(A)extends westerly

			 from Little Falls Dam to the confluence of the Spokane River and Columbia

			 River; and

					(B)is located at or

			 below contour elevation 1290 feet above sea level.

					(b)Restoration of

			 Ownership in TrustAll land transferred under this

			 section—

				(1)shall be held in

			 trust for the benefit and use of the Spokane Tribe; and

				(2)shall become part

			 of the Spokane Indian Reservation.

				(c)Reservation of

			 Rights

				(1)In

			 generalThe United States reserves a perpetual right, power,

			 privilege, and easement over the land transferred under this section to carry

			 out the Columbia Basin Project under the Columbia Basin Project Act (16 U.S.C.

			 835 et seq.).

				(2)Rights

			 includedThe rights reserved under paragraph (1) further include

			 the right to operate, maintain, repair, and replace boat ramps, docks, and

			 other recreational facilities owned or permitted by the United States and

			 existing on the date of enactment of this Act.

				(3)Retention of

			 national park system status

					(A)In

			 generalLand transferred under this section that, before the date

			 of enactment of this Act, was included in the Lake Roosevelt National

			 Recreation Area shall remain part of the Recreation Area.

					(B)AdministrationNothing

			 in this section shall affect the authority or responsibility of the National

			 Park Service to administer the Lake Roosevelt National Recreation Area under

			 the Act of August 25, 1916 (39 Stat. 535, chapter 408; 16 U.S.C. 1 et

			 seq.).

					(4)Memorandum of

			 understandingThe cognizant agencies of the Department of the

			 Interior shall enter into a memorandum of understanding with the Spokane Tribe

			 to provide for coordination in applying this subsection.

				10.Satisfaction of

			 claimsPayment by the

			 Secretary under section 5 and the Administrator under section 6 and restoration

			 of ownership of land in trust under section 9 constitute full satisfaction of

			 the claim of the Spokane Tribe to a fair share of the annual hydropower

			 revenues generated by the Grand Coulee Dam project for the past and continued

			 use of land of the Spokane Tribe for the production of hydropower at Grand

			 Coulee Dam.

		11.Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		12.PrecedentNothing in this Act establishes any

			 precedent or is binding on the Southwestern Power Administration, Western Area

			 Power Administration, or Southeastern Power Administration.

		

	

		December 8, 2005

		 Reported without amendment

	

